IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL AND CATHLEEN GRIX,                     : No. 76 MAL 2020
INDIVIDUALLY AND AS                           :
ADMINISTRATORS OF THE ESTATE OF               :
NAOMI GRIX, DECEASED,                         : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
PROGRESSIVE SPECIALTY INSURANCE               :
COMPANY,                                      :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioners, are:


   .(1)     Did the Superior Court err as a matter of law in finding that the Decedent
            was not a resident of her parents’ household at the time of her death even
            though she was listed as a “household driver” on the household insurance
            policy, a premium was charged, and the facts overwhelmingly establish she
            was also a “resident” of the household at the time of her death?

      (2)   Did the Superior Court err as a matter of law in finding that the Decedent
            was not a “designated insured” entitled to stacking even though the
            Decedent was listed on her parents’ policy as a “driver and household
            resident” and premiums were charged up through and until the time of her
            tragic death?